Case 1:16-cv-01523-JHR-AMD Document 138 Filed 06/11/20 Page 1 of 6 PageID: 2380



                                                                  [D.I. 132]
                                                                  [D.I. 133]


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



   RAHEEM JACOBS,                             Civil No. 16-1523 (JHR/AMD)

                  Plaintiff,

         v.

   CUMBERLAND COUNTY, et al.,

                  Defendants.



                                      ORDER
              This matter comes before the Court by way of motion of

 Plaintiff Raheem Jacobs (hereinafter, “Plaintiff”) for appointment

 of pro bono counsel, (see Motion for Order Appointing Pro Bono

 Counsel [D.I. 132]), and motion of Plaintiff’s counsel Surinder K.

 Aggarwal (hereinafter, “Plaintiff’s counsel”) seeking to withdraw

 as counsel for Plaintiff pursuant to Local Civil Rule 102.1, (see

 Motion to Withdraw as Counsel for Plaintiff [D.I. 133]). The Court

 notes that no opposition has been filed and the time within which

 to file opposition has expired. The Court has considered the

 submissions and decides this matter pursuant to Federal Rule of

 Civil   Procedure    78(b).    For    the    reasons   set   forth   herein,

 Plaintiff’s motion for appointment of pro bono counsel [D.I. 132]
Case 1:16-cv-01523-JHR-AMD Document 138 Filed 06/11/20 Page 2 of 6 PageID: 2381



 is dismissed without prejudice, and Plaintiff’s counsel’s motion

 to withdraw [D.I. 133] is denied without prejudice.

             The   Court   first   notes   that   Plaintiff   has   submitted

 letters dated June 1, 2020, in which Plaintiff appears to advise

 the Court he is withdrawing the pending motion for pro bono

 counsel. (Letter [D.I. 134]; Letter [D.I. 135].) The Court is also

 in receipt of Plaintiff’s letter, dated June 8, 2020, formally

 requesting to withdraw the pending motion for pro bono counsel.

 (See Letter [D.I. 137].) Consequently, the motion is dismissed

 without prejudice.

             With respect to counsel’s motion to withdraw, the Court

 notes that Local Civil Rule 102.1 provides that “[u]nless other

 counsel is substituted, no attorney may withdraw an appearance

 except by leave of Court,” and that “[a]fter a case has been first

 set for trial, substitution and withdrawal shall not be permitted

 except by leave of Court.” L. CIV. R. 102.1. Moreover, New Jersey

 Rule of Professional Conduct 1.16(b) provides:

             [e]xcept as stated in paragraph (c), a lawyer
             may withdraw from representing a client if:
             (1) withdrawal can be accomplished without
             material adverse effect on the interests of
             the client; (2) the client persists in a
             course of action involving the lawyer's
             services that the lawyer reasonably believes
             is criminal or fraudulent; (3) the client has
             used the lawyer's services to perpetrate a
             crime or fraud; (4) the client insists upon
             taking action that the lawyer considers
             repugnant or with which the lawyer has a
             fundamental disagreement; (5) the client fails
Case 1:16-cv-01523-JHR-AMD Document 138 Filed 06/11/20 Page 3 of 6 PageID: 2382



             substantially to fulfill an obligation to the
             lawyer regarding the lawyer's services and has
             been given reasonable warning that the lawyer
             will withdraw unless the obligation is
             fulfilled; (6) the representation will result
             in an unreasonable financial burden on the
             lawyer or has been rendered unreasonably
             difficult by the client; or (7) other good
             cause for withdrawal exists.

 R.P.C.    1.16(b). 1    “A   lawyer   must   comply   with   applicable     law

 requiring notice to or permission of a tribunal when terminating

 a representation. When ordered to do so by a tribunal, a lawyer

 shall    continue      representation   notwithstanding      good   cause   for

 terminating the representation.” RPC 1.16(c); see also Rusinow v.

 Kamara, 920 F. Supp. 69, 71 (D.N.J. 1996) (citing RPC 1.16(c)).

 When evaluating a motion to withdraw, the Court may consider: (a)

 “the reasons why withdrawal is sought; (b) the prejudice withdrawal

 may cause to other litigants; (c) the harm withdrawal might cause

 to the administration of justice; and (d) the degree to which

 withdrawal will delay the resolution of the case.” Rusinow, 920 F.

 Supp. at 71; see also Haines v. Liggett Group, Inc., 814 F. Supp.

 414, 423 (D.N.J. 1993).




 1As set forth in Local Civil Rule 103.1, the conduct of attorneys
 appearing in this District is governed by “[t]he Rules of
 Professional Conduct of the American Bar Association as revised by
 the New Jersey Supreme Court[.]” L. Civ. R. 103.1(a); see also
 Egersheim v. Gaud, No. 07-5116, 2011 WL 13238543, at *4 (D.N.J.
 Mar. 30, 2011) (noting that “the New Jersey Rules of Professional
 Conduct[], as adopted by the New Jersey Supreme Court, govern the
 conduct of attorneys admitted to practice before the bar of this
 Court”).
Case 1:16-cv-01523-JHR-AMD Document 138 Filed 06/11/20 Page 4 of 6 PageID: 2383



             In support of the present motion, Plaintiff’s counsel

 asserts that “[o]n October 24, 2019, [he] received an updated

 letter from Plaintiff terminating [his] legal representation of

 [Plaintiff].” (Motion to Withdraw as Counsel for Plaintiff [D.I.

 133], p. 2 at ¶ 4.) Plaintiff’s counsel further asserts that “[o]n

 November 8, 2019, [he] received a telephone call from Plaintiff .

 . . indicat[ing] that he intended to obtain a new attorney.

 [Plaintiff’s counsel] requested Plaintiff have his new attorney

 contact [him] immediately so that a Substitution of Attorney could

 be filed with the Court [and] also advised that . . . [he] was

 asserting an attorney lien on Plaintiff’s file and Plaintiff should

 advise any new attorney of these liens.” (Id. at ¶ 5.) However,

 Plaintiff’s counsel asserts, “[s]ince that telephone call, no

 attorney has contacted [him] . . . [and] Plaintiff candidly admits

 that his inability to obtain private counsel is partly the reason

 why he now seeks the appointment of Pro Bono counsel.” (Id. at ¶

 6.)   Moreover,   Plaintiff’s      counsel   asserts   that   “[he]    cannot

 elaborate further to the Court any other considerations underlying

 [his]   request    to   withdraw    as   Plaintiff’s    attorney      without

 violating the attorney-client privilege, of which [he is] not the

 holder. However, if absolutely necessary, [he] will provide more

 information to the Court, in camera.” (Id. at ¶ 7.)

             As set forth supra, by way of letter dated June 8, 2020,

 Plaintiff formally requested to withdraw the pending motion for
Case 1:16-cv-01523-JHR-AMD Document 138 Filed 06/11/20 Page 5 of 6 PageID: 2384



 pro bono counsel. (See Letter [D.I. 137].) In Plaintiff’s letter

 dated    June   1,    2020,    Plaintiff     asserts    that   Plaintiff   and

 Plaintiff’s counsel were able to reconcile their differences. (See

 Letter, [D.I. 134].) In that same letter, which the Court has

 sealed, Plaintiff sets forth that he has waived any conflicts of

 interest   that      may   arise   from   Plaintiff’s   counsel’s     continued

 representation of Plaintiff in the present action. (Id.) The Court

 notes that Defendant Michael Williams filed an appeal in this case

 on October 2, 2019, which was docketed on October 10, 2019. (See

 Notice of Appeal [D.I. 129], Oct. 2, 2019; Notice of Docketing of

 Appeal [D.I. 130], Oct. 10, 2019.) Accordingly, the Court finds

 that permitting withdrawal is not warranted at this time, and

 therefore, denies the motion for withdraw without prejudice. The

 Court notes that, to the extent counsel wishes to withdraw his

 representation of Plaintiff, counsel may renew his motion to

 withdraw once the pending appeal in this action has been decided.

 In any such motion, counsel shall address the Rusinow factors and

 may submit under seal an affidavit setting forth his most recent

 communications       with     Plaintiff    concerning    any   such    motion.

 Consequently, for the reasons set forth above and for good cause

 shown:

              IT IS on this 11th day of June 2020,
Case 1:16-cv-01523-JHR-AMD Document 138 Filed 06/11/20 Page 6 of 6 PageID: 2385



             ORDERED that Plaintiff’s motion for appointment of pro

 bono counsel [D.I. 132] shall be, and is hereby, DISMISSED WITHOUT

 PREJUDICE; and it if further

             ORDERED that Plaintiff’s counsel’s motion to withdraw as

 counsel for Plaintiff [D.I. 133] shall be, and is hereby, DENIED

 WITHOUT PREJUDICE.




                                    s/ Ann Marie Donio
                                    ANN MARIE DONIO
                                    UNITED STATES MAGISTRATE JUDGE


 cc:   Hon. Joseph H. Rodriguez
